        Case 1:17-cv-00482-CWD Document 38 Filed 11/04/20 Page 1 of 15




                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO



 LARRY ALLEN TAYLOR,

                      Petitioner,               Case No. 1:17-cv-00482-CWD

 vs.                                            ORDER REVIEWING (SECOND)
                                                AMENDED PETITION
 WARDEN YORDY,

                      Respondent.




       Now pending in this habeas corpus matter is Petitioner Larry Allen Taylor’s

(Second) Amended Petition, filed after his First Amended Petition was stricken. (Dkts.

37, 29.) Petitioner again has entitled his new pleading, “First Amended Petition.” For

clarity’s sake, the Court will refer to the new pleading as the (Second) Amended Petition.

       All named parties have consented to the jurisdiction of a United States Magistrate

Judge to enter final orders in this case. (Dkts. 7, 16.) See 28 U.S.C. § 636(c) and Fed. R.

Civ. P. 73. The Court now reviews the (Second) Amended Petition under 28 U.S.C. §

2243 and Rule 4 of the Rules Governing § 2254 Cases.




ORDER REVIEWING (SECOND) AMENDED PETITION - 1
          Case 1:17-cv-00482-CWD Document 38 Filed 11/04/20 Page 2 of 15




                           REVIEW OF AMENDED PETITION


   1. Standard of Law

       The Court is required to review each habeas corpus petition upon receipt to

determine whether it is subject to summary dismissal. See Rule 4 of the Rules Governing

Section 2254 Cases. Federal habeas corpus relief under 28 U.S.C. § 2254 is available to

petitioners who show that they are held in custody under a state court judgment and that

such custody violates the Constitution, laws, or treaties of the United States. See 28

U.S.C. § 2254(a). Summary dismissal is appropriate where “it plainly appears from the

face of the petition and any attached exhibits that the petitioner is not entitled to relief in

the district court.” Id.


   2. Background

       In a state criminal action in Kootenai County, Idaho, Petitioner pleaded guilty to

and was convicted of two counts of attempted grand theft by extortion. Although it is

unclear from the sparse record before the Court, it appears that Petitioner’s relatives were

guardians or trustees of certain family funds, Petitioner was a ward or beneficiary, and

Petitioner made telephone threats to his relatives to force them to withdraw funds for

him. On December 17, 2014, he was sentenced to ten fixed years of incarceration with

three indeterminate years on the first conviction, and ten years indeterminate on the

second.

       Petitioner filed a direct appeal, which was decided by the Idaho Court of Appeals,

followed by a petition for review to the Idaho Supreme Court. He obtained no relief. He



ORDER REVIEWING (SECOND) AMENDED PETITION - 2
           Case 1:17-cv-00482-CWD Document 38 Filed 11/04/20 Page 3 of 15




also filed a post-conviction petition, which was summarily dismissed. Prior to entry of

judgment in that action, Petitioner filed an unauthorized amended post-conviction

petition. That petition was dismissed without a ruling on the substance of the petition

because it was improperly filed.

          Petitioner raised three claims before the Idaho Court of Appeals on post-

conviction appellate review: (1) the district court wrongfully sua sponte dismissed the

first amended petition; (2) the court did not properly consider the motion for a change of

venue; and (3) the court denied the motion for appointment of counsel. None of the

claims appear to have addressed the substance of his federal claims. The Idaho Court of

Appeals affirmed the state district court decision on December 11, 2019. See Taylor v.

State, No. 46771, 2019 WL 6726292, at *1 (Idaho Ct. App. Dec. 11, 2019). The Idaho

Supreme Court denied the petition for review.


    3. Statement of Claims

          Petitioner raises the following claims in his (Second) Amended Petition:

                  1.      The prosecution committed a Brady violation when it
                          failed to disclose that the victims were guardians and
                          had a duty and obligation to control the disabled
                          ward’s bank account. 1
                  2.      Petitioner is actually innocent on the first attempted
                          extortion charge because (a) he would not have been
                          convicted if he had been given the exculpatory facts
                          and information about the guardian-ward relationship;
                          and (b) Petitioner was merely attempting to obtain


    1
        The prosecution has a duty under the due process clause of the Fourteenth Amendment to disclose
exculpatory evidence to the defense that is material to guilt or punishment. Brady v. Maryland, 373 U.S.
83 (1963).



ORDER REVIEWING (SECOND) AMENDED PETITION - 3
        Case 1:17-cv-00482-CWD Document 38 Filed 11/04/20 Page 4 of 15




                     release of his own money from the guardian to fund
                     his surgery—thus it was legally impossible for him to
                     extort money from himself.
              3.     Petitioner is actually innocent on the second attempted
                     extortion charge.
              4.     Petitioner is “not guilty,” because the prosecutor did
                     not show that Petitioner had specific intent or a pre-
                     meditated plan to commit a crime.
              5.     A structural error occurred when the prosecutor
                     committed misconduct and Petitioner’s defense
                     counsel was ineffective.
              6.     After conviction, Petitioner should have been confined
                     to a mental hospital instead of to a prison for mental
                     health rehabilitation, because the Idaho Code waives
                     the state’s right to punish a mentally ill person.
              7.     The “change of plea contract” was made without
                     Petitioner being fully cognizant or competent.
              8.     Petitioner reserves all other claims that may be
                     available in the record.
(See Dkt. 37.)


   4. Discussion of Claims 2, 3, and 4: Actual Innocence

       Claims 2, 3, and 4 are actual innocence claims. The United States Supreme Court

has determined that a claim of actual innocence is not cognizable in a federal habeas

corpus action. Herrera v. Collins, 506 U.S. 390, 404-05 (1993) (a claim of actual

innocence can be used only as a gateway through which a habeas petitioner must pass to

have another procedurally defaulted claim considered on the merits). Petitioner cannot

proceed on these claims, but may set forth all of the facts supporting his assertion of

actual innocence to attempt to excuse the procedural default of any other claims, if

Respondent pursues a procedural default defense.




ORDER REVIEWING (SECOND) AMENDED PETITION - 4
           Case 1:17-cv-00482-CWD Document 38 Filed 11/04/20 Page 5 of 15




   5. Discussion of Claim 8: No Factual or Legal Basis

          Claim 8 is not a claim at all, but a vague request for authorization for further

amendment. A habeas corpus claim is not cognizable unless supported by “the grounds

for relief” and “the facts supporting each ground.” See Rule 2(c) of the Rules Governing

§ 2254 Cases. Petitioner already has been given adequate opportunity to amend his

pleadings in this matter. Absent extraordinary circumstances, the Court will not entertain

another amendment.


   6. Discussion of Claim 6: Petitioner should be Housed in a Mental Hospital

          Claim 6 is that the state of Idaho has expressly waived the right to punish mentally

ill individuals by its statutory enactments. Petitioner asserts that certain Idaho statutes

mandate that he should be housed in a mental hospital to be rehabilitated rather than in a

prison.

          However, the Idaho appellate courts have not interpreted the statutes as Petitioner

interprets them. Petitioner is not entitled to ask the federal district court to revisit the state

of Idaho’s interpretation of its own statutes. The United States Supreme Court has “stated

many times that ‘federal habeas corpus relief does not lie for errors of state law.’”

Swarthout v. Cooke, 562 U.S. 216, 219 (2011) (citing Estelle v. McGuire, 502 U.S. 62, 67

(1991) (quoting Lewis v. Jeffers, 497 U.S. 764, 780 (1990)).

          This Court is bound to apply state statutes as they have been interpreted by the

Idaho appellate courts. It is well recognized that “a State’s highest court is the final

judicial arbiter of the meaning of state statutes.” Sass v. California Bd. of Prison Terms,




ORDER REVIEWING (SECOND) AMENDED PETITION - 5
         Case 1:17-cv-00482-CWD Document 38 Filed 11/04/20 Page 6 of 15




461 F.3d 1123, 1127 (9th Cir. 2006).2 Likewise, a determination of state law by a state

intermediate appellate court is binding upon the federal court. See Hicks v. Feiock, 485

U.S. 624, 629-30 & n. 3 (1988).

        In Nielson v. State, 828 P.2d 342 (Idaho Ct. App. 1992), the Court recognized that

“Idaho’s purpose in sentencing is punitive” and that the state is not required to provide

rehabilitative treatment to prisoners. Id. at 344; accord, State v. Law, 858 P.2d 827, 828-

29 (Idaho Ct. App. 1993); see Balla v. Idaho State Bd. of Corr., 869 F.2d 461, 469-770

(9th Cir. 1989)(recognizing the same).

        Idaho Code § 18-207 clearly provides that a person convicted of a criminal offense

who has a mental condition that requires treatment “shall receive treatment in a facility

which provides for incarceration or less restrictive confinement.” The title of that section

is, in fact, “Provision for treatment during incarceration.” Idaho Code Title 66, Chapter 3,

entitled “Hospitalization of the Mentally Ill,” provides for confinement in a state mental

hospital if a person is under civil commitment. That provision does not apply to Petitioner

because he is a convicted felon, not a civilly-committed person. Nothing in the Idaho

Code demonstrates that “Idaho has expressly waived the right to punish” Petitioner, as he

asserts. This argument, which is contrary to the Idaho appellate courts’ interpretation of

Idaho statutes, is not a basis for federal habeas corpus relief.




2
        Sass was overruled on other grounds by Hayward v. Marshall, 603 F.3d. 546 (9th Cir. 2010) (en
banc) (any right to release on parole arose from state law, and did not arise from federal constitution),
which itself was overruled by implication in Swarthout v. Cooke, 562 U.S. 216 (2011) (“No opinion of
ours supports converting California’s ‘some evidence’ rule into a substantive federal requirement.).


ORDER REVIEWING (SECOND) AMENDED PETITION - 6
        Case 1:17-cv-00482-CWD Document 38 Filed 11/04/20 Page 7 of 15




       If Petitioner requires mental health treatment, he is entitled to seek it from the

prison medical unit, pursuant to the Eighth Amendment to the United States Constitution.

If he is receiving inadequate care and believes he is in danger of suffering serious harm,

he may pursue a civil rights lawsuit, but only after exhausting his prison administrative

remedies. A civil rights “conditions of confinement” claim may not be pursued in a

habeas corpus action.

       Based on the foregoing, Petitioner has failed to state a claim upon which relief

can be granted with his assertions that the Idaho statutory scheme requires that he be

provided with rehabilitative treatment or mental health hospitalization instead of being

imprisoned for a felony offense.


   7. Claims upon which Petitioner May Proceed

       The Court will liberally construe Claims 1, 5, and 7 as stating cognizable claims.

However, two warnings are in order. First, Petitioner’s claims may be procedurally

defaulted. Respondent will be permitted to address procedural issues before substantive

issues via a motion for complete or partial summary dismissal, if a procedural default

argument is supported by the state court record.

       Second, a valid guilty plea forecloses any claims that were relinquished upon

pleading guilty. See Tollett v. Henderson, 411 U.S. 258, 267 (1973) (a person who

voluntarily and intelligently pleads guilty to a criminal charge may not seek federal

habeas relief on the basis of pre-plea constitutional violations).




ORDER REVIEWING (SECOND) AMENDED PETITION - 7
        Case 1:17-cv-00482-CWD Document 38 Filed 11/04/20 Page 8 of 15




       Petitioner will be permitted to pursue his claims to the extent that they state a

federal claim upon which relief can be granted, they are not foreclosed by his guilty plea,

and either they were properly exhausted in state court or he can show legal excuse for a

failure to exhaust. Therefore, Respondent, will be required to file an answer or a pre-

answer motion, as may be appropriate from a review of the state court record.

   8. Notice to Petitioner of Standards of Law

       Given Petitioner’s status as a pro se litigant, the Court provides the following

habeas corpus standards of law which may apply to Petitioner’s case, depending on

Respondent’s response.

       Habeas corpus law requires that a petitioner “exhaust” his state court remedies

before pursuing a claim in a federal habeas petition. 28 U.S.C. § 2254(b). To exhaust a

claim, a habeas petitioner must fairly present it as a federal claim to the highest state

court for review in the manner prescribed by state law. See O’Sullivan v. Boerckel, 526

U.S. 838, 845 (1999). Unless a petitioner has exhausted his state court remedies relative

to a particular claim, a federal district court cannot grant relief on that claim, although it

does have the discretion to deny the claim. 28 U.S.C. § 2254(b)(2).

       State remedies are considered technically exhausted, but not properly exhausted, if

a petitioner failed to pursue a federal claim in state court and there are no remedies now

available. O’Sullivan, 526 U.S. at 848. A claim may also be considered exhausted,

though not properly exhausted, if a petitioner pursued a federal claim in state court, but

the state court rejected the claim on an independent and adequate state law procedural

ground. Coleman v. Thompson, 501 U.S. 722, 731-732 (1991). Under these


ORDER REVIEWING (SECOND) AMENDED PETITION - 8
        Case 1:17-cv-00482-CWD Document 38 Filed 11/04/20 Page 9 of 15




circumstances, the claim is considered to have been “procedurally defaulted.” Id. at 731.

A procedurally defaulted claim will not be heard in federal court unless the petitioner

shows either that there was legitimate cause for the default and that prejudice resulted

from the default, or, alternatively, that the petitioner is actually innocent and a

miscarriage of justice would occur if the federal claim is not heard. Id.

       To show “cause” for a procedural default, a petitioner must ordinarily demonstrate

that some objective factor external to the defense impeded his or his counsel’s efforts to

comply with the state procedural rule at issue. Murray v. Carrier, 477 U.S. 478, 488

(1986). To show “prejudice,” a petitioner bears “the burden of showing not merely that

the errors [in his proceeding] constituted a possibility of prejudice, but that they worked

to his actual and substantial disadvantage, infecting his entire [proceeding] with errors of

constitutional dimension.” United States v. Frady, 456 U.S. 152, 170 (1982).

       Attorney error that rises to the level of a violation of the Sixth Amendment’s right

to effective assistance of counsel may, under certain circumstances, serve as a cause to

excuse the procedural default of other claims. Murray v. Carrier, 477 U.S. 478, 488

(1986). However, an allegation of ineffective assistance of direct appeal counsel will

serve as cause to excuse the default of other claims only if the ineffective assistance of

direct appeal counsel claim is, itself, not procedurally defaulted. Edwards v. Carpenter,

529 U.S. 446, 454 (2000). In other words, before a federal court can consider ineffective

assistance of direct appeal counsel as cause to excuse the default of underlying habeas

claims, a petitioner generally must have presented the ineffective assistance of direct




ORDER REVIEWING (SECOND) AMENDED PETITION - 9
       Case 1:17-cv-00482-CWD Document 38 Filed 11/04/20 Page 10 of 15




appeal counsel claim in a procedurally proper manner to the state courts, such as in a

post-conviction relief petition, including through the level of the Idaho Supreme Court.

       As to another related but different topic–errors of counsel made on post-conviction

review that cause the default of other claims–the general rule on procedural default is that

any errors of a defense attorney during a post-conviction action cannot serve as a basis

for cause to excuse a petitioner’s procedural default of his claims. See Coleman v.

Thompson, 501 U.S. 722, 752 (1991). This rule arises from the principle that a petitioner

does not have a federal constitutional right to effective assistance of counsel during state

post-conviction proceedings. Pennsylvania v. Finley, 481 U.S. 551 (1987); Bonin v.

Vasquez, 999 F.2d 425, 430 (9th Cir. 1993).

       The case of Martinez v. Ryan, 566 U.S. 1 (2012), established a limited exception

to the Coleman rule. In Martinez, the court held that inadequate assistance of counsel “at

initial-review collateral review proceedings may establish cause for a prisoner’s

procedural default of a claim of ineffective assistance at trial.” Id. at 9. The Martinez

Court explained that the limited exception was created “as an equitable matter, that the

initial-review collateral proceeding, if undertaken without counsel or with ineffective

counsel, may not have been sufficient to ensure that proper consideration was given to a

substantial claim.” Id. at 14.

       The Martinez v. Ryan exception is applicable to permit the district court to hear

procedurally defaulted claims of ineffective assistance of trial counsel, id. at 1320, and

ineffective assistance of direct appeal counsel. See Nguyen v. Curry, 736 F.3d 1287 (9th

Cir. 2013). The exception has not been extended to other types of claims. See Hunton v.


ORDER REVIEWING (SECOND) AMENDED PETITION - 10
          Case 1:17-cv-00482-CWD Document 38 Filed 11/04/20 Page 11 of 15




Sinclair, 732 F.3d 1124 (9th Cir. 2013) (Martinez not applicable to a defaulted Brady

claim).

       If a petitioner cannot show cause and prejudice for a procedurally defaulted claim,

he can still raise the claim if he demonstrates that the court’s failure to consider it will

result in a “fundamental miscarriage of justice.” McCleskey v. Zant, 499 U.S. 467, 494

(1991). A miscarriage of justice means that a constitutional violation has probably

resulted in the conviction of someone who is actually innocent. Murray v. Carrier, 477

U.S. at 496. To show a miscarriage of justice, a petitioner must make a colorable showing

of factual innocence. Herrera v. Collins, 506 U.S. 390, 404 (1993). Where the petitioner

pleaded guilty and did not have the evidence in his case evaluated by a jury, he must

show that, based on all of the evidence, “it is more likely than not that no reasonable juror

would have found Petitioner guilty. . . .” Van Buskirk v. Baldwin, 265 F.3d 1080, 1084

(9th Cir. 2001), citing Schlup v. Delo, 513 U.S. 298, 327 (1995). Types of evidence

“which may establish factual innocence include credible declarations of guilt by another,

see Sawyer v. Whitley, 505 U.S. 333, 340 (1992), trustworthy eyewitness accounts, see

Schlup, 513 U.S. at 331, and exculpatory scientific evidence.” Pitts v. Norris, 85 F.3d

348, 350-51 (8th Cir. 1996).

                                               ORDER

       IT IS ORDERED:

   1. Petitioner’s Motion for Extension of Time to File Amended Petition (Dkt. 33) is

       GRANTED. The (Second) Amended Petition at Docket 37 is considered timely.




ORDER REVIEWING (SECOND) AMENDED PETITION - 11
     Case 1:17-cv-00482-CWD Document 38 Filed 11/04/20 Page 12 of 15




  2. Petitioner may proceed to the next stage of habeas corpus proceedings on Claims

     1, 5, and 7.

  3. Claims 2, 3, 4, 6, and 8 are DISMISSED for failure to state a federal habeas

     corpus claim upon which relief can be granted. Respondent need not address these

     claims.

  4. Within 120 days after entry of this Order, Respondent shall have the option of

     filing either of the following: (1) a motion for summary dismissal or partial

     summary dismissal on procedural grounds (which may be followed by an answer

     if the motion is unsuccessful); or (2) an answer and brief on the claims that were

     adjudicated on the merits by the Idaho Supreme Court, that also includes a brief

     summary (between one paragraph and several pages) of any procedural defenses

     for any claims (which may be argued in the alternative). If Respondent files an

     answer and brief, the Court first will determine the claims that were adjudicated on

     the merits by the Idaho Supreme Court; for any claims that appear to warrant relief

     or for any claims not disposed of on the merits that appear subject to procedural

     defenses, the Court next will determine whether those claims are barred by any

     procedural defenses and will call for additional briefing, evidence, or a hearing, if

     necessary.

  5. Respondent shall file with the responsive pleading or motion, or within a

     reasonable time period thereafter, a copy of all portions of the state court record

     previously transcribed that are relevant to a determination of the issues presented.

     Any presentence investigation reports or evaluations shall be filed under seal. The


ORDER REVIEWING (SECOND) AMENDED PETITION - 12
     Case 1:17-cv-00482-CWD Document 38 Filed 11/04/20 Page 13 of 15




     lodging of the remainder of the state court record, to the extent that it is lodged in

     paper format, is exempt from the redaction requirements, as provided in District of

     Idaho Local Civil Rule 5.5(c).

  6. If the response to the habeas petition is an answer, Petitioner shall prepare a reply

     (formerly called a traverse), containing a brief rebutting Respondent’s answer and

     brief, which shall be filed and served within 30 days after service of the answer.

     Respondent has the option of filing a sur-reply within 14 days after service of the

     reply. At that point, the case shall be deemed ready for a final decision.

  7. If the response to the habeas petition is a motion, Petitioner’s response to the

     motion shall be filed and served within 30 days after service of the motion, and

     Respondent’s reply, if any, shall be filed and served within 14 days thereafter.

  8. No party shall file supplemental responses, replies, affidavits or other documents

     not expressly authorized by the Local Rules without first obtaining leave of Court.

  9. No discovery shall be undertaken in this matter unless a party obtains prior leave

     of Court, pursuant to Rule 6 of the Rules Governing Section 2254 Cases.

  10. The parties may, but need not, file the following in this matter: (1) notices of non-

     objections to motions to which they do not object; (2) responses to motions for

     appointment of counsel; (3) responses to motions that are meritless, frivolous, or

     filed in contravention of this Order; or (4) notices of intent not to file a reply. If

     additional briefing is required on any issue, the Court will order it.

  11. Each party shall ensure that all documents filed with the Court are simultaneously

     served via the ECF system or by first-class mail upon the opposing party (through


ORDER REVIEWING (SECOND) AMENDED PETITION - 13
     Case 1:17-cv-00482-CWD Document 38 Filed 11/04/20 Page 14 of 15




     counsel if the party has counsel), pursuant to Federal Rule of Civil Procedure 5.

     Each party shall sign and attach a proper mailing certificate to each document filed

     with the court, showing the manner of service, date of service, address of service,

     and name of the person upon whom service was made, or as specified by the

     applicable ECF rules. The Court will not consider ex parte requests unless a

     motion may be heard ex parte according to the rules and the motion is clearly

     identified as requesting an ex parte order, pursuant to Local Rule 7.2. (“Ex parte”

     means that a party has provided a document to the court, but that the party did not

     provide a copy of the document to the other party to the litigation.)

  12. All Court filings requesting relief or requesting that the Court make a ruling or

     take an action of any kind must be in the form of a pleading or motion, with an

     appropriate caption designating the name of the pleading or motion, served on all

     parties to the litigation, pursuant to Federal Rules of Civil Procedure 7, 10 and 11,

     and Local Rules 5.2 and 7.1. The Court will not consider requests made in the

     form of letters.

  13. Petitioner shall at all times keep the Court and Respondent advised of any changes

     in address.

  14. If Petitioner’s custodian changes at any point during this litigation, counsel for

     Respondent shall file a Notice of Substitution of Respondent within 30 days of

     such change, identifying the person who is substituted as Respondent. See Fed. R.

     Civ. P. 25(d); Rule 2(a) of the Rules Governing Section 2254 Cases.




ORDER REVIEWING (SECOND) AMENDED PETITION - 14
     Case 1:17-cv-00482-CWD Document 38 Filed 11/04/20 Page 15 of 15




                                       DATED: November 4, 2020


                                       _________________________
                                       Honorable Candy W. Dale
                                       United States Magistrate Judge




ORDER REVIEWING (SECOND) AMENDED PETITION - 15
